Case 4:19-cr-00597 Document 4 Filed on 09/18/19 in TXSD _ Page 1 of 1

19CR 697

 

 

 

 

 

 

 

PROB 22 DOCKET NUMBER (Tran. Court)
(Rev. 2788) 3:17erl ISHTW-LRA-001
TRANSFER OF JURISDICTION DOCKET NUMBER (Rec. Court)
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE DISTRICT DIVISION
Carlos Enrique Hernandez-Rodriguez SD/MS Northern
Katy, Texas NAME OF SENTENCING JUDGE
Honorable Henry T. Wingate
DATES OF PROBATION/ | FROM TO
SUPERVISED RELEASE
11/05/2018 11/04/2021
OFFENSE

 

 

 

 

18 U.S.C. § 1029(a)(3) - Possession of 15 or More Counterfeit or Unauthorized Access Devices

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE Southern DISTRICT OF Mississippi

 

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer or
or supervised releasee named above be transferred with the records of this Court to the United States

District Court for the Southern District of Texas upon that Court’s order
of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or

supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this court.*

zi fags E gord te” Wud
te United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION

 

 

 

UNITED STATES DISTRICT COURT FOR THE Southern DISTRICT OF Texas

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
releasee be accepted and assumed by this Court from and after the entry of this order.

S Sepportn 2 Wee 2 Cit

Effective Date bd /Ngnited States District Judge

 

 

 
